Citation Nr: 1819695	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-05 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss on a schedular or extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a February 2015 Travel Board hearing; a transcript is of record. 

The Board previously remanded this case for additional development in April 2015, September 2016, and May 2017.  The case has now been returned to the Board for appellate review.  

In its August 2016 Post-remand Brief, the Veteran's representative raised an argument for a referral of the Veteran's increased rating claim on extraschedular basis.  Accordingly, the title page has been modified.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested throughout the appeal period by no more than Level VI hearing acuity in the right ear and Level I hearing acuity in the left ear.  

2.  The Veteran's bilateral hearing loss does not result in marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence showing that the Veteran presents an exceptional or unusual disability picture, which would render impractical the application of the regular schedular standards.  
CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met on a schedular or extraschedular basis.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks increased evaluation for his bilateral hearing loss.  In September 2011, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2017).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at a September 2011 VA examination, pure tone thresholds, in decibels, and speech discrimination score (SDS) were as follows:

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average Hz
Right 
50
30
60
90
58
Left
20
15
20
35
22

Ear
SDS
Right
96%
Left
100% 

Entering the average pure tone thresholds and speech recognition abilities into Table VI or Table VIa reveals the highest numeric designation of hearing impairment is IV for right ear and I for left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII does not result in a compensable evaluation under Diagnostic Code 6100.

At the examination, the Veteran reported that at work, his colleagues have to tell or tap on his on the shoulder to get his attention and that he needed to face people to understand what they were saying.  Based on this report, the examiner stated that the Veteran's hearing loss impacted ordinary conditions of daily life including ability to work.  

In his April 2012 notice of disagreement, the Veteran stated that his ability to hear continued to decline, had trouble hearing his spouse, and required hearing aid to hear on his right side.  

A May 2012 private audiological assessment reveals the following:  

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average Hz
Right 
55
35
44
90
56
Left
25
15
25
40
26

Ear
SDS
Right
98%
Left
96% 

Entering the average pure tone thresholds and speech recognition abilities into Table VI or Table VIa reveals the highest numeric designation of hearing impairment is IV for right ear and I for left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII does not result in a compensable evaluation under Diagnostic Code 6100.

At a June 2015 VA examination, pure tone thresholds, in decibels, and speech discrimination score (SDS) were as follows:

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average Hz
Right 
50
20
40
70
45
Left
30
25
30
50
34

Ear
SDS
Right
94%
Left
94% 

Entering the average pure tone thresholds and speech recognition abilities into Table VI or Table VIa reveals the highest numeric designation of hearing impairment is I for right ear and I for left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII does not result in a compensable evaluation under Diagnostic Code 6100.

The examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including ability to work.  

In May 2016, an audiology testing was conducted at a VA medical center.  The pure tone thresholds, in decibels, and speech discrimination score (SDS) were as follows:

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average Hz
Right 
50
25
50
95
44
Left
30
25
30
50
34

Ear
SDS
Right
96%
Left
96% 

Entering the average pure tone thresholds and speech recognition abilities into Table VI or Table VIa reveals the highest numeric designation of hearing impairment is at most II for right ear and I for left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII does not result in a compensable evaluation under Diagnostic Code 6100.

The examiner noted that the testing was for re-screening for new hearing aids, and not adequate for rating purposes.   

At a July 2017 VA examination, pure tone thresholds, in decibels, and speech discrimination score (SDS) were as follows:

Ear
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average Hz
Right 
50
45
105
105+
76
Left
20
20
25
40
26


Ear
SDS
Right
96%
Left
100% 

Entering the average pure tone thresholds and speech recognition abilities into Table VI or Table VIa reveals the highest numeric designation of hearing impairment is VI for right ear and I for left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII does not result in a compensable evaluation under Diagnostic Code 6100.

At the examination, the Veteran reported that in the past year he had increased medical issues with his right hear and that he was currently being treated for routine ear canal cleanings.  The examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including ability to work.  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants an initial compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that even though the Veteran underwent several audiology testings during the appeal period, there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss at any point during the appeal period.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55.


III.  Extraschedular Referral

The Veteran's representative argued that the Veteran is entitled to a compensable rating under extraschedular consideration in its July 2016 Post-remand Brief.  Therefore, the Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

To accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability may be assigned.  38 C.F.R. § 3.321 (b)(1). 

The Court has set out a sequential three-step analysis, based on the language of 38 C.F.R. § 3.321 (b)(1), to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required. 

If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to consider whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  If the claimant's disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Veteran complains that his hearing has gotten worse in recent years and it is impacting his daily life.  The reason for not meeting the criteria for a compensable rating is that his subjective assessment of hearing loss does not meet the objectively-determined compensable hearing loss level.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Even if the rating criteria do not contemplate the level of disability and symptomatology and are found to be inadequate, the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Generally, the "governing norms" contemplate a disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization.  In the absence of the evidence of such factors as marked interference with employment or frequent periods of hospitalization, the Board is not required to remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Here, the record indicates that the Veteran has sought medical treatment for his ear conditions more frequently in the past year or so than in the past.  For instance, the Veteran has been treated for bleeding from his right ear, right serous otitis media, and also for mastoid cavity debridement.  However, his hearing loss or any of the ear-related problems has not prevented him from having part-time employment at a retail store as of March 2017.  Further, the Veteran visited ER for his ear problems, but he was not hospitalized for these conditions.  Therefore, the evidence does not support a finding of marked interference with employment or frequent periods of hospitalization.  Therefore, the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are not necessary.  

Consequently, referral for extraschedular consideration is not warranted under Thun.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss on a schedular or extraschedular basis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


